 UNITED STATES MOLDED SHAPES357fined in the Act, constitute a unit appropriate for the purposeof collective bargaining within the meaning of Section 9(b) ofthe Act.FLORIDA AGRICULTURAL SUPPLY COMPANY,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from thedate of posting, and must not be altered, defaced, or covered by anyother material.Employees may communicate directly with the Board's RegionalOffice, Ross Building, 112 East Cass Street, Tampa 2, Florida, Tele-phone No. 223-4623, if they have any question concerning this noticeor compliance with its provisions.Kenneth A. Zick, d/b/a United States Molded ShapesandLodge980 of the International Association of Machinists, AFL-CIO.Case No. 7-CA-3610.March 12, 1963DECISION AND ORDEROn October 1, 1962, Trial Examiner James A. Shaw issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had not engaged in and was not engaging in unfairlabor practices alleged in the complaint and recommending that thecomplaint be dismissed in its entirety, as set forth in the attachedIntermediate Report.Thereafter, the General Counsel filed excep-tions and a brief in support of these exceptions.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Members Leedom, Fanning, and Brown].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Intermedi-ate Report, the exceptions and brief, and the entire record in this case,and hereby adopts the findings, conclusions, and recommendations ofthe Trial Examiner to the extent consistent with our decision herein.1.The complaint alleged, and the Respondent's answer admitted,that the Respondent failed and refused to bargain with the Unionin an appropriate unit.'The Trial Examiner found, however, that Respondent did not there-by violate Section 8 (a) (5) and (1) of the Act.We agree with his1The appropriateness of theunit is not disputed.141 NLRB No. 26. 358DECISIONS OF NATIONALLABOR RELATIONS BOARDultimate disposition of this phase of the case for reasons indicatedbelow.The operation with which we are concerned is known as U.S. MoldedShapes. In 1955, at a time when this operation and Cadillac Marineand Boat Company were operated as wholly owned subsidiary com-panies of W Thgeuiaker Company, the Union won a Board election ina connprehensii e unit of all nonclerical employees of Cadillac Marineand obtained a Board certification. It then entered into union-security contracts with Cadillac Marine.Cadillac Marine was thenlocated at Cadillac, Michigan. while U.S. Molded Shapes conductedits business at Grand Rapids, Michigan.About February 1960, Schott Enterprises purchased Wagemakerand operated CadillacMarme and U.S. Molded as subsidiarycompanies of a parent corporation known as Waggemaker-SchottEnterprises.About April 1960, fire destroyed the facilities of U.S. Molded inGrand Rapids. That operation ^^ as then moved to Cadillac, _lii^ hngan,where it was housed in the same building as Cadillac Marine.«ragemaker-Schott then consolidated the operations, snaking bothdivisions of the parent corporation.The employee complement of theU.S. Molded division remained a separately supervised group.A sub-stantial portion of this complement was comprised of employees whohad previously worked for U.S. Molded at Grand Rapids.A smallpercentage represented employees of Cadillac Marine who were trans-ferred into the U.S. Molded division.In December 1960, the Union and AVagemaker-Schott agreed toapply the union-shop contract then in effect for Cadillac Marine em-ployees to the U.S. Molded employees.They executed a supplementto their 1959 contract setting forth the wage rates for U S. Moldedemployees and also their agreement to apply "all other provisions ofthe contract" to them.The record does not show how many, if any,U.S. Molded employees 1w ere then members of the Union or had other-wise manifested a desire for representation by the Union.In June 1961, AVagemaker-Schott's operations were acquired byAsh-Craft Co. (formerly a minority stockholder in AVageniaker-Schott).Ash-Craft assumed the bargaining contract and continuedto operate with substantially the same employees until about August 1,when it shut down the U.S. Molded division and terminated the em-ployment of all the employees there engaged.On October 10, Zale purchased U.S. Molded's machinery at publicauction.Shortly thereafter, lie hired a complement of workers, themajority of whom had been among- those formerly employed by Ash-Craft.The record does not identify the employees as union membersor as desiring representation by the Union at the time. Indeed, manyof the employees, upon hiring, asked whether they "had to be a part UNITED STATES MOLDED SHAPES359or become part of the union." Their subsequent acts to "decertify"the Union are fully detailed in the Intermediate Report.After Zale commenced operations, the Union requested that he rec-ognize it as bargaining representative of the U.S. Molded employees.Zale refused and the Union filed 8 (a) (5) charges in December. uponwhich the General Counsel later issued a complaint and notice ofhearing.Zale closed down U.S. Molded during the latter part ofJanuary 1962, while he was negotiating for the sale of the business withRespondent. In order to facilitate the sale of the business to Respond-ent, Zale signed an informal settlement of the charges on February 1,1962, which the Regional Director approved on February S.Respondent became the owner of U.S. Molded on or about Feb-ruary S.Thereafter, lie gradually rehired the employees who hadworked for Zale.On February 13, the employees resumed theirefforts to "decertify" the Union.According to the complaint and answer, on March 13, 1962, theUnion requested Respondent to recognize it as the representative ofthe employees and Respondent refused.A prerequisite to finding that the Respondent violated Section8(a) (5) of the Act, is proof that the Union in fact represented amajority of the Respondent's employees at the time it requestedbargaining.The burden of so proving rests, of course, upon the Gen-eral Counsel. In this case, the General Counsel claims that lie hasmet this burden by proving facts which give rise to a presumption ofcontinuing majority status in favor of the Union among the employeesin question and the establishment of an obligation upon Respondentto bargain with the Union. In this connection, reliance is placed uponthe 1955 certification of Cadillac Marine employees; the "accretion"of U.S. Molded employees to the certified unit in 1960; the extensionto said employees of the existing union-security contract coveringCadillac Marine employees ; the "successor"' status of the successiveemployer of these employees; and Zale's settlement agreement.Even accepting the General Counsel's accretion theory and hiscontention that, in view of the 1955 certification, there arose a presump-tion of the Union's majority status among U.S. Molded employees,which was "enhanced"' by the application of the union-security con-tract to those employees, it does not follow, nor can we find, that thepresumption of majority status continued to the critical period inthis case.In August 1961, these employees were terminated by Ash-Craft.They then ceased being part of the certified and contractualunit to which they had been asserteclly accreted; the combined CadillacMarine-U.S. Molded unit ceased to exist, and all who remained em-ployed, represented by the Union, were those in the originally certifiedCadillacMarine unit.Thereafter, for at least 21/o months, theseemployees remained unemployed, free of any obligation to maintain 360DECISIONS OF NATIONAL LABOR RELATIONS BOARDany membership in the Union.When they were hired by Zale, theseemployees, who are not shown to have desired union representationwhen they were placed under the aforementioned contract, freely ex-pressed their opposition to representation by the Union,' which thensought to represent them as a separate unit-first as employees ofZale and then as employees of Respondent.Considering all thesecircumstances, we do not think that any presumption of majoritystatus, which the Union could claim among these employees as partof the no longer existing combined unit, continued to exist, when,in October 1961, the Union sought to represent them as a separate unitof Zale employees.And, in the peculiar circumstances of this case,and particularly as there is no showing that the Union atany timerepresented a majority in a separate unit of U.S. Molded employees,we do not believe that it would effectuate the policies of the Act to holdthat the informal settlement agreement executed by Zale, in the factcontext described above, should be held to have imposed an obligationupon Respondent, when he reopened the business following anothershutdown, to extend recognition to the Union. In view thereof, andas no other basis appears for holding that Respondent was obligatedto recognize the Union as the bargaining representative of a unit ofits employees, we shall dismiss the 8(a) (5) allegations of the com-plaint, as recommended by the Trial Examiner.2.We disagree with the Trial Examiner's disposition of the inde-pendent 8(a) (1) allegations of the complaint.The facts set out bythe Trial Examiner establish that the Respondent gave active supportto the efforts of its employees to obtain the Union's decertification andotherwise interfered with their free exercise of their statutory rights.Thus, following the Board's dismissal of a decertification petition filedby the employees on February 13, 1962, Zick responded to requestsmade of him by the employees as to how to proceed in the matter bysuggesting that the employees form a committee to meet with hisattorney, Charles Miltner.When such a committee was then formed,Zick acquiesced in the request of one of its members that Miltneraddress the employees during their lunch period on the followingday regarding the decertification petition.Miltner met with the com-mittee that evening and provided it with counsel as to how to proceed.The next day, Miltner appeared at the plant and questioned employeesconcerning their loyalty to the decertification movement.He prepareda petition, directed to the Board, requesting it to reconsider its earlierdismissal of the "decertification petition" filed on February 13, 1962.He then circulated this document among the employees for their signa-ture.The document was signed by all Respondent's employees and2Although we are finding,infra,that Respondent violated section 8(a)(1) In connec-tion with the employees' efforts to "decertify" the Union, this unlawful conduct occurredonly after the employees themselves had expressed opposition to union representation UNITED STATESMOLDED SHAPES361submitted to the Board 3 On these facts, a conclusion that Respondentviolated Section 8 (a) (1) of the Act is clearly warranted,4 and we sofind.THE EFFECTOF THE UNFAIRLABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth above, occurring in con-nection with its operations described in the Intermediate Report, havea close, intimate, and substantial relation to trade, traffic, and commerceamong the several States, and tend to lead to labor disputes burdeningand obstructing commerce and the free flow of commerce. The unfairlabor practices found are unfair labor practices affecting commercewithin the meaning of Section 2 (6) and (7) of the Act.THE REMEDYAs we have found that the Respondent has engaged in certain unfairlabor practices, we shall order that it shall cease and desist therefromand take certain affirmative action designed to effectuate the policies ofthe Act.ORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Kenneth A.Zick, d/b/a United States Molded Shapes, Detroit, Michigan, its offi-cers, agents, successors, and assigns, shall :1.Cease and desist from :(a) Interfering with, restraining, and coercing employees in theexercise ofrights guaranteed in Section 7 of the Act by sponsoring,preparing, and causing to be circulated among its employees petitionsdesigned to obstruct the efforts of Lodge 980 of the InternationalAssociation of Machinists, AFL-CIO, or any other labor organiza-tion, in seeking to represent such employees.(b) In any like or related manner interfering with, restraining,or coercingits employees in the exercise of their rights guaranteed inSection 7 of the Act.2.Take the following affirmative action which the Board finds willeffectuatethe policies of the Act :(a)Post at its plant in Cadillac, Michigan, or at such other loca-tionto which it may have moved its operations,' copies of the attachedaTheBoard,after the close of hearing herein, deniedthe petition.CfRidge Citrus Concentrate, Inc, etc,133NLRB 1178;Poultry Enterprises, Inc,102 NLRB 211,224;Gulfcoast Transit Company,135 NLRB 1855 Evidence inthe record indicated that the Respondent's lease of the property housingthe operationmay have expired. 362DECISIONSOF NATIONALLABOR RELATIONS BOARDnotice marked "Appendix." 6 Copies of said notice, to be furnishedby the Regional Director for the Seventh Region, shall, after beingduly signed by the Respondent's representative, be posted by Re-spondent immediately upon receipt thereof, and be maintained by itfor 60 consecutive clays thereafter, in conspicuous places, includingall places where notices to its employees are customarily posted.Reasonable steps shall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered by any other material.(b)Notify the Regional Director for the Seventh Region, in writ-ing, within 10 days from the date of this Order, what steps Respondenthas taken to comply herewith.IT IS FURTHER ORDERED that the complaint be dismissed insofar asit alleges violations of the Act other than as found herein.Gin the event that this Order is enfoi cod by a decree of a United State Court ofAppeals there shall be substituted for the words I'ur.naut to it Ueeisum and Oidei" thewords "Pursuant to a Decree of the United States Courtof Appeals,Enforcing an Order "APPENDIXNOTICE To ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that:WE WILL NOT interfere with, restrain, or coerce our employeesin theexerciseof rights guaranteed in Section 7 of the Act bysponsoring, preparing, and causing to be circulated among ouremployees petitions designed to obstruct the efforts of Lodge 980of the International Association of llachunists, AFL-CIO, orany other labor organization, in seeking to represent suchemployees.WE WILL NOT in any like or related manner interfere with, re-strain, or coerce our employees in the exercise of their rightsguaranteed in Section 7 of the National Labor Relations Act.KENNETH A.ZICK,D/B/AUNITED STATES MOLDED SHAPES,Employer.Dated----------------Br-------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive clays from thedate of posting, and must not be altered, defaced, or covered by anyother material.Employees may communicate directly with the Board's RegionalOffice, 500 Book Building, 1249 Washington Boulevard, Detroit 26,Michigan, Telephone No. 963-9330, if they have any question con-cerning this notice or compliance with its provisions. UNITED STATES MOLDED SHAPES363INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon a charge filed on March 19, 1962, by Lodge 980 of the International Asso-ciation of Machinists, AFL-CIO, herein called the Union, the General Counsel ofthe National Labor Relations Board, herein called the Board, issued a complaint onMay 3, 1962, which in substance alleged that Kenneth A. Zick, d/b/a United StatesMolded Shapes, herein referred to at times as Zick, Molded Shapes, and the Respond-ent,' had engaged in conduct violative of Section 8(a)(1) and (5) of the NationalLabor Relations Act, herein called the Act. In due course the Respondent filed itsanswer in which it admitted certain jurisdictional allegations in the complaint, andthat it had refused to bargain with the Union,butthat it had not engaged in any ofthe alleged unfair labor practices including certain conduct that was allegedly inde-pendently violative of Section 8 (a) (1) of the ActPursuant to notice, a hearing was held in Cadillac, Michigan, on June 13 and 14,1962, before Trial Examiner James A. Shaw.All parties were represented by coun-sel and were afforded full opportunity to adduce evidence, to examine and cross-examine witnesses, to file briefs, and to present oral arguments as regards theirrespective positions prior to the close of the hearing.Counsel for the GeneralCounsel and the Respondent filed briefs with the Trial Examiner on or about July 19,1962, which he has carefully considered in the light of the record as a wholePrior to the close of the hearing the General Counsel moved to conform the plead-ings to the proof as regards minor matters such as names, dates, and the like.Themotion was granted by the Trial Examiner.Counsel for the Respondent moved to dismiss the complaint at the conclusion ofthe taking of the testimony at the hearing herein.Ruling was reserved by the TrialExaminer. It will be disposed of herein below.Upon the entire record in the case, and from his observation of the witnesses, theTrial Examiner makes the following:FINDINGS OF FACT AND CONCLUSIONSI.THE BUSINESS OF THE RESPONDENTThe complaint alleges and the Respondentadmits in its answer,2that "Respond-ent is, now and has been at all times material herein, an employer engaged in com-merce within the meaning of Section 2(2), (6), and (7) of the Act."As the Trial Examiner sees it, the "commerce facts" are so closely intertwined withthe issues as regards the predecessors in title to the business of the Respondent thatthe only feasible and/or practical way that he can intelligently present them to allconcerned herein is to insert below the following excerpt from the complaint, whichhe, for reasons which will be fully discussed and disposed of below, finds upon theentire record herein considered as a whole to be a true picture of the "The Business ofthe Respondent."2.Respondent is, and has been at all times material herein, an individual pro-prietor doing business under the trade name and style of United States Molded Shapes.3.Respondent is presently in the process of incorporating the business under thelaws of the State of Michigan.This new Michigan corporation is to be known asU S. Molded Shapes, Inc. Said corporation will take over and operate the identicalbusiness presently being operated by Respondent and more fully described herein.Any remedy the Board directs to rectify the unfair labor practices alleged hereinshould run against said corporation as well as Respondent and the continuation bysaid corporation of any unfair labor practice alleged herein will constitute a violationby said corporation.4.At all times material herein, Respondent has maintained his principal plant andoffice at 201 Haynes Street, city of Cadillac, State of Michigan, where he is, and hasbeen, engaged in the manufacture, sale, and distribution of molded boat hulls5.United States Molded Shapes, Inc, herein called Molded, was until Septem-ber 25, 1961, a corporation duly organized under, and existing by virtue of, the lawsof the State of Michigan. It was a wholly owned subsidiary of Ash-Craft Co., aMichigan corporation.'Due to the complicated background Involving the Issues as they concern the namedRespondent herein, the Trial Examiner of necessity feels compelled to use at time, mate-rial different names to clarify the role of Zick as an individual and that of the name ofMolded Shapesas anentity.See paragraph 16 of the Respondent's answerGeneral Counsel's Exhibit No 1-E 364DECISIONS OF NATIONALLABOR RELATIONS BOARD6.Until September 25, 1961, Molded maintained its principal plant and officeat 201 Haynes Street, city of Cadillac, State of Michigan, where it was engaged inthemanufacture, sale, and distribution of molded boat hulls.During the last 12months of its business operations, Molded sold and distributed products valued inexcess of $100,000 from its Cadillac, Michigan, place of business directly to pointsoutside the State of Michigan.7.On or about September 29, 1961, Molded sold, assigned, transferred, set over,and conveyed unto its parent Ash-Craft Co its real personal, tangible, and intangibleproperty, its assets, including the physical and capital assets, and all its liabilitiesand other obligations.8.On or about October 11, 1961, Frank J. Zale, an individual, purchased fromAsh-Craft Co. the physical and capital assets, good will, name, customer list, andother trade assets of Molded, including all raw material, inventory items, patents,trademarks, and copyrights.On or about October 1961, Ash-Craft Co. leased theplant and other premises formerly occupied by Molded to Frank J. Zale. Since onor about September 25, 1961, Molded has ceased to operate the plant located at 201Haynes Street, city of Cadillac, State of Michigan.9.For the period of on or about October 11, 1961, until February 20, 1962,Frank J. Zale operated at the locations formerly occupied by Molded and engagedin substantially the same business operations formerly engaged in by Molded de-scribed above in paragraph 6, and employed substantially the same employees andsupervisors as had been employed by Molded.10.Frank J. Zale commenced business operations on or about October 11, 1961.During the 4 months of its operations, Zale, in the course and conduct of his businessoperations, sold and distributed from his Cadillac,Michigan, plant directly tocustomers located outside the State of Michigan products valued in excess of $18,000.11.On or about February 20, 1962, pursuant to an offer tendered January 20,1962, Respondent purchased from Frank J. Zale, the physical assets, good will, name,customer lists, and other trade assets of Molded, including all raw materials andinventory items which were subject to a purchase money chattel mortgage held byAsh-Craft Co.On or about February 20, 1962, Frank J Zale assigned his interestin the lease of the plant owned by Ash-Craft Co. to Respondent.On or aboutFebruary 12, 1962, Respondent entered into an agreement with the Ash-Craft Co.whereby Ash-Craft assigned its interest in the aforesaid purchase money chattelmortgage to Respondent and alsoagreed to extend the lease to October 1962.Onor about February 5, 1962, Respondent entered into an agreement with RaymondWagemaker, actual owner of the Molded patents and trademarks which were assumedto have been owned by Ash-Craft Co and Frank J Zale, whereby Respondent ob-tained the exclusive use of the patents and trademarks in respect to products formerlymanufactured by Molded and Frank J. Zale and which were to be manufactured byRespondent.12. Since on or about February 20, 1962, Frank .i. Zale has ceased to operate theplant located at 201 Haynes Street, city of Cadillac, State of Michigan, and on orabout February 20, 1962, and at all times subsequent thereto, Respondent hasoperated at said locations, and has been engaged in essentially the same businessoperations formerly engaged in by Molded and Frank J. Zale described above inparagraphs 6 and 8, and has employed substantially the same employees and super-visors as had been employed by Molded and by Frank J. Zale.13.The principal managerial employee of Respondent, Andrew Kolarik, heldthis identical position with Molded and Frank J. Zale.14.On or about February 20, 1962, Respondent commenced business operations.During the first 6 weeks of its operation, which period is representative of whatRespondent's sales will be throughout 1962, Respondent, in the course and conductof its business operations, manufactured, sold, and distributed from its Cadillac,Michigan, plant, directly to customers located outside the State of Michigan, prod-ucts valued in excess of $7,50015.During the calendar year 1962, Respondent, in the course and conduct of itsbusiness operations, will manufacture, sell, distribute, and ship products, valued inexcess of $50.000. from its Cadillac, Michigan, plant directly to points outside theState of Michigan.16.Respondent is now, and has been at all times material herein, an employerengaged in commerce within the meaning of Section 2(2), (6), and (7) of the Act.In the Trial Examiner's opinion, the nature of the Respondent's businessat thetime of the hearing herein is best summed up in the following excerpt from thetestimony of Kenneth A. Zick at the hearing herein: T JI T ED STATES MOLDED SHAPES365Q (By. Mr. WILKS.) Mr. Zick, are you the sole proprietor of the businesslocated at 201 Haynes Street, Cadillac, Michigan, at the present time andknown as United States Molded Shapes?A. U.S. Molded Shapes, yes.Q.What is the nature of that business?A.We manufacture and supply molded boat hulls to boat builders through-out the United States and we've built up a line of kit boats and we also havedeveloped a line of industrial business involving molded plywood.Q. How long have you been engaged in this business?A. I believe the date was February 7th when we started production.In the circumstances, the Trial Examiner finds that the Respondent herein, Ken-neth A. Zick, d/b/a United States Molded Shapes, is engaged in commerce withinthe meaning of Section 2(2), (6), and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDLocal 980 ofthe InternationalAssociationofMachinists,AFL-CIO,is a labor,organizationwithin themeaning ofSection 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESFOREWORDAs the Trial Examiner sees it no proper understanding of the issues herein couldbe had without a resume of the events that led up to the acquisition of the title tothe "entity" referred to in the pleadings and the caption herein as "U.S. MoldedShapes," by "Kenneth A. Zick." In October 1949 U.S. Plywood Corporation,through, one of its subsidiaries, The Algoma Plywood Company of Algoma, Wis-consin, sold its patents to a molded boat hull operation which it had initiated anddeveloped over the years before 1949, to the Wagemaker Company, of GrandRapids,Michigan.One of the most important incidents that flowed fromthe salesagreement between the parties was Wagemaker's employment of Andrew Kolarik,who had been employed by U.S. Plywood since 1937. The record shows that henot only was one of the originators of the product we are concerned with herein, buta designer and authority on the construction of boats of all kinds as well.Thehistory of U.S. Molded Shapes from the time that Wagemaker acquiredit to alltimes material herein is in effect the "Story of Kolarik."That chain of titleisofimportance herein is evidenced by the fact that 21 of the35 numbered paragraphs of the complaint herein refer to prior owners of "MoldedShapes."For this reason the Trial Examinerfeelsthat a "rough draft" of thechain of title of the "entity" would be helpfulto all concerned.Consequently itfollows below.(1)U.S. Plywood Corporation(2)Algoma Plywood Company[Molded Shapes Dept.]Sold October-1949TO:(3)Wagemaker Company-Grand Rapids, MichiganSold February-1960TO(4)Wagemaker-Schott Enterprises-who "set up"-(5)U S. Molded Shapes Inc. at Grand Rapids, Michigan, destroyed by fire-April, 1960Operation moved to Cadillac, Michigan, where it wasset up in the samebuildingwith Cadillac Marine & Boat Company a subsidiary of Wagemaker-Schott Enterprises-(6)U S. Molded Shapes-Division-Now at Cadillac, Michigan.Wagemaker-Schott Enterprises.(7)Ash-Craft-purchased Wagemaker-Schott Enterprises in June, 1961.Thensold To-(8)Frank Zale-[Ash-Craft closed U.S. Molded Shapes, Inc. in August, 1961,and solditand equipment, atPUBLIC AUCTIONon October 10, 1961-to Frank Zale] to-(9)Kenneth A. Zick d/b/a-U.S. Molded Shapes Present Owner and Respond-ent herein.[Zale went "broke" and sold to Zick in February, 1962.1A more detailed history of U.S. Molded Shapes, Inc., and its relations with theCharging Union will follow below.The phrase "Molded Shapes" as usedhereinrefers to the finished product of theRespondent,which is a boat hull constructed of plywood.As the Trial Examinerinterpretsthe record the idea of constructing boat hulls out of plywoodoriginated 366DECISIONS OF NATIONAL LABOR RELATIONS BOARDat the Algoma Plywood Company, in Algoma, Wisconsin, which is a subsidiary of theU.S. Plywood Corporation.At the time Andrew Kolarik was employed by AlgomaPlywood andwas one ofthe originators of the ideaSometime inOctober 1949,U.S. Plywood sold its right, title, and interest in "Molded Shapes" to the WagemakerCorporation in Grand Rapids, Michigan.At the time the sale was consummatedU.S Plywood "loaned" Kolarik to Wagemaker to set up the "Molded Shapes" divisionin its Grand Rapids plant.About 3 months later Kolarik accepted a full-time positionwith Wagemaker, as plant superintendent, boat designer, and "trouble shooter," ashe described it in his testimony at the hearing herein.About this same time Wage-maker incorporated the molded plywood boat hulls division it had purchased fromU.S. Plywood, under the laws of the State of Michigan. as U.S. Molded Shapes, Inc.Kolarik has remained with the "entity" over the yearssince itsincorporation andthrough its many changes in ownership.At all times he has been in charge of theactual operation of the business insofar as the production of its finished productsare concerned.At the time Wagemaker purchased the business it also operated two other com-panies that were engaged in the manufacture of boats- (1) The Cadillac Marine &Boat Company, Inc., at Cadillac, Michigan; and (2) the Empire Boat Company, Inc.,at Frankfort, New York.At this point the Trial Examiner feels that he should point out to all concernedherein that Wagemaker owned the patent rights to "Molded Shapes"at all timesmaterial herein until it sold them to Zick in February 1962.The importance of thisobservation will be apparent below.As indicated above one of Wagemaker's subsidiaries, Cadillac Marineand BoatCompany, herein referred to as Marine, was located in Cadillac. MichiganSincethe incidents we are concerned with herein occur not only in Cadillac, but in thevery same building that housed Marine, the Trial Examiner feels that he should,at this stage of the report, set forth a brief history of Marine and its relations withthe Charging Union hereinThat Marine is of primary importance to the disposalof the issues herein will be apparent below in that section of this report dealing withthe Respondent's defenses and the appropriate unit.Sometime in the latter part of 1953, Wagemaker set up the Marine operation in a"pre-existing" structure in Cadillac,Michigan 3Shortly after the plant started upthe Union started its organization among Marine's employeesThe upshot of itsactivities led to the certification of the Union on April 27. 1955. as the collective-bargaining representative of Marine's employees in the appropriateunit consistingof "all employees of the Company, but excluding office and clerical employees,supervisors and guards as defined in the Act " 4 Further comment as regards theappropriate unit will follow below in another section of this report.On or about September 1, 1959, the Charging Union entered intoan agreementwith Cadillac Marine and Boat Company, which was to be effective untilJuly 31,1962.5 included within the agreement was a provision for "Union Security," whichprovidedinter alia,that " .. all employees covered by this Agreement shall, thirty-one (31) days after the date of execution of this Agreement or in the case of newemployees thirty-one (31) days after the date of hiring, become members of theUnion and remain members in good standing in the Union during the terms of thisAgreement " The importance of the foregoing excerpt from the agreementin questionwill be apparent below in that section of this report devoted to the "accretion" of"Molded Shapes" to the unit found appropriate at Cadillac Marine and Boat Companyand the "Union Security" clause as it "presumably" effected the employees involvedhereinAt the time the agreement was entered into Cadillac Marine & Boat Companywas a wholly owned subsidiary ofWaeemaker.5Sometime in either January or February 1960, Andrew Kolarik wasassignedto Cadillac Marine and Boat Company, in Cadillac, Michigan. to "iron out" certainengineering problems that had arisen in that plantAt the time Kolarik was stillin chargeof the U.S. Molded Shapes operations in Grand Rapids, Michigan.At this3 SeeCadillac Marine & Boat Coinpanv.115 NLRB 107,for a more detailed descriptionofWagemaker's operations in Cadillac,Michigan.' See Case No.7-RC-2730, not published in NLRB volumes.and article I of GeneralCounsel's Exhibit No.3, the"Agreement"between Cadillac 'Marine and BoatCompanyand the Union dated September 1, 1959.s See General Counsel's Exhibit No 3e Schott Enterprisespurchased Wagemaker's interestin February1950 and thereafterthe ownership of the entities involved herein are referredto as Wagemaker-Schott Enter-prises.Seeinfra. UNITED STATES MOLDED SHAPES367point the Trial Examiner feels that he should insert herein the following excerptfrom Kolarik's testimony which gives us a picture, so to speak, of his role in theincidents we are concerned with herein.Q. (By Mr. WILKs.) You were hired by Wagemaker as superintendent andboat designer?A. Yes, sir. I was superintendent-hired as superintendent and boat designerand convention trouble shooter for all plants and subsidiaries owned by theWagemaker Company.Q. Then Wagemaker incorporated the Molded Boat Division as a subsidiary,is that not correct?A. Yes.Q. And that became known as United States Molded Shapes, Inc., is thatcorrect?A. Yes.Q. And this was the plant that was located in Grand Rapids?A. Yes, sir.Q. Now could you explain how the plant came to be transferred to Cadillacfrom Grand Rapids?A. That plant, as I said, prior to the movement of the plant I had been troubleshooter and also designer and consultant by all subsidiaries of WagermakerCompany and it was my duty during all these times to come to Cadillac andto Empire Boats and also to evaluate the parent company which was a companylocated in another building, so in February of 19-as a matter of fact in thefirst part of February 1960 1 was sent to Cadillac Marine and Boat Company toiron out some problems.TRIAL EXAMINER' Cadillac what?The WITNESS: Cadillac Marine and Boat Company to iron out some prob-lems.Q. (By Mr. WILKS.) Cadillac was acquired in 1960, is that right?A. Approximately, I think so, I don't know exactly when it was acquired.Q. Before we go on, was that plant located in Cadillac?A. Cadillac,Yes,CadillacMarine and Boat Company was located onSeventh Street in Cadillac, Michigan.Q. Now what did Cadillac Marine and Boat Company produce?A. Cadillac Marine and Boat Company produced essentially or started toproduce aluminum boats and subsequently went into the fiberglass boats also.Q. And you're saying then in February 1960 or January 1960 you were sent toCadillac Marine and Boat Company in Cadillac, is that right?A. Right, yes, sir.As will be apparent below Kolarik's role in the life of U.S. Molded Shapes, Inc.,remained of singular importance from the time of its creation as an entity to alltimes material herein, despite its many changes of ownership.As the Trial Examinersees itPlywood Molded Shapes was far more than a source of Kolarik's livelihood itwas in fact his hobby.This is understandable when one takes into considerationthe fact that he helped to develop them as a useful product when he was employedby U.S. Plywood more than a quarter of a century ago.As the Trial Examiner interprets the record one of the problems that confrontedKolarik in Cadillac was the installation of machinery at 201 Haynes Street, sinceitwas at this time that Cadillac Marine and Boat Company moved from its SeventhStreet plant to the old B. F. Goodrich Rubber Company plant on Haynes Street,where it was at all times material herein insofar as Molded Shapes is concerned.?We now come to another change in the ownership of Molded Shapes. Sometimein February 1960 Schott Enterprises obtained financial control of Wagemaker andits subsidiaries, which as indicated above, insofar as the record herein is concerned,consisted of United States Molded Shapes, Inc., then located in Grand Rapids, Michi-gan, CadillacMarine and Boat Company, Cadillac, Michigan, and Empire BoatCompany, Frankfort, New York.In April 1960, the United States Molded Shapes plant in Grand Rapids, Michigan,was destroyed by fire.Though a considerable portion of its physical assets weredestroyed or damaged in the fire, it was able to salvage the auto claves, which arethe most important equipment used in the construction of Plywood Molded Shapes.In passing it might be well to insert herein a description of this piece of equipment.Zick in the course of his testimony, described the "auto clave" as ". . . a flat, steel7The Importance of this observation will be apparent below in the testimony of MarjorieE. Smith, one of the Respondent's witnesses. 368DECISIONSOF NATIONAL LABOR RELATIONS BOARDchamber, forty feet in length and eight feet in diameter, the inside dimension, witha huge, heaving door which is closed.They are operated by injecting live steamand pressure, sixty-five pounds per square inch at about three hundred degrees pres-sure which activates the glue and bonds and welds the molded plywoodinto oneseamless piece."After Schott Enterprises took over Wagemaker and its subsidiaries, it moved theUnited States Molded Shapes plant from Grand Rapids to Cadillac, Michigan, andhoused it with Cadillac Marine and Boat Company in the old Goodrich Rubber Com-pany plant, 201 Haynes Street, where both companies were located at all timesmaterial herein.As the Trial Examiner interprets the record Molded Shapes as a separate entityceased to exist after its operations were moved to Cadillac.Consequently through-out the period that its operations were under control of Schott Enterprises it wasconsidered a division or department.At the time it was set up Kolarik was designatedas the "superintendent of the molded division."With the establishment of the"molded division,"Wagemaker-Schott Enterprises now had the following entitiesof the old Wagemaker Company in its property at 201 Haynes Street: Cadillac Marineand Boat Company, which manufacturedaluminumand fiberglass boat hulls, andMolded Shapes, which manufactured plywood hulls. In addition to its boat hulloperations CadillacMarine had a woodworking department which manufacturedboat seats and other wooden products for boat interiors.After Wagemaker-Schott 8effected its reorganization of the "old Wagemaker" company, Kolarik was given thefollowing titles, "assistant plant superintendent," "superintendent of theMoldeddivision," and "engineer and designerof all engineering."We now come to what the Trial Examiner considers one of the most exasperatingand difficultissuesinvolved in this proceeding.He has reference to the source ofits labor, whenit setup the molded division in Cadillac.Without burdening thisreport with the conflicting views of counsel as to its source, the Trial Examiner isconvinced that the foregoing sums up this pestiferous issue.As he interprets therecord here is what happened.For the most part the employees that were hiredtowork in the molded division were either former employees of Cadillac Marinewho were on a "lay-off" status, such as those who had developed an "occupationaldermitatus" from working on "fibre-glass" hulls, or former employees who had eitherbeen laid off for other reasons, and certain local people who were qualified forworking with plywood.As to transferees from the "Cadillac" division directly tothe "molded" division, the Trial Examiner accepts Kolarik's testimony that theyconstituted "only about 10% of the total." In addition two or three were formeremployees of Molded Shapes in Grand Rapids, MichiganAs to the number of em-ployees in the division, the record is none too clear.However, it does show thatat the peak of employment, which would be during the months prior to the "BoatShows" over the country, there were about 18 or 20 employees, and thereafter around12 or 15.9At all times material herein at least 80 percent of the employees of"Molded Shapes" were females.The record is none too clear as to just when the "Molded Shapes" division startedproduction in Cadillac.However it does show that it took considerable time tomove the "Auto Claves" from Grand Rapids, andinstallthem in Cadillac. In addi-tion there were otherengineeringproblems involved suchas settingup the othermachinery and auxiliary equipment.The importance of this observation will beapparent below.On or about July 8, 1960, the Charging Party, Lodge 980, of the I AM., andCadillacMarine and Boat Company,made and entered into an "Amendment ToAgreement Between Cadillac Marine and Boat Company of Cadillac, Michigan, andLodge #980." The "Agreement" referred to is the "1959 Agreement" between theparties that has been referred to above.The importance of the "Amendment" isthreefold: (1) no mentionismade of the "Molded Shapes" division; (2) the dura-tion of the "1959 Agreement" was not changed; and (3) theminimumwage ofemployeeswas not changed.108As indicated in the chart set forth above in the record and in the briefs of the parties.the ownership we arenowconcerned with is referred to at most times as "Wagemaker-Schott Enterprises "9 According to the Trial Examiner the "boat-shows" are held during March and Aprilat various points over the country.10 Importance of this observation will be apparentinfra.Suffice it to say at this pointthat reference is made to the "recognition amendment" by Cadillac "Marine and Boat Com-pany of Lodge No 980 as the bargaining representative for the Molded Shapes divisiondated December 28, 1960, General Counsel's Exhibit No 5 UNITED STATES MOLDED SHAPES359On December 28, 1960, Wagemaker-Schott executed a second supplement to the"1959 Agreement" which set forthinter aliathe following wage rates for "MoldedShapes" employees:ClassificationPeriodicMinimumincreases1 aximu niGirls and finishing helpers__ $1.375¢ bi-monthly---------------- $1.47Men's Rates______________ 1.5250 bi-monthly---------------- 1.62The following rate was agreed to for tooling helpers:PeriodicClassificationMinimumincreasesMaximumTooling helping Rates ----- $1.525¢ bi-monthly---------------- $1.62(After the tooling helpers have achieved the maximum rates set forthabove, namely, $1.62, they will receive a 5¢ per hour increase each 90days following the last increase until they reach the maximum pay oftooling which is currently $1.92 per hour.)All other provisions of the contract will prevail for these workers including the5¢ per hour raise which will be effective August 1, 1961.---------------------------------------------- ---------------------------------(Signators unintelligible on photostat oforiginal exhibit)At this point the Trial Examiner desires to point out that at the time the aboveagreementwas under discussion and signed by the parties that insofar as this recordis concerned there were no employees of the "Molded Shapes" division present.Noris thereany evidence in this record that they wereeither advised of the discussionsbetween Local 980 and Cadillac Marine officials as to their inclusion in the unit oreven consulted as to their wishes and desires in this regard.A most disturbing factor as regards the signing of the above "Agreement" is thatthe officials of Cadillac Marine and Boat Company who signed the above agreement,namely Harry Barch, secretary of Wagemaker-Schott, and William Bogart, plantsuperintendent of Cadillac, neither consulted with Kolarik as regards the Union'srequest for inclusion of Molded Shapes employees in the appropriate unit nor evenadvised him that they had agreed to do so until several days after they had signedthe agreement in question.Wagemaker-Schott continued its operation of Cadillac Marine and Molded Shapesas separateentitiesunder the "same roof," so to speak, until June 1961, when it solditsholdings to the Ash-Craft Corporation.According to the Trial ExaminerAshwas a minority stockholder in the Wagemaker-Schott Enterprises CorporationExcept for the change in name the operations ofCadillacMarine and Molded Shapes continued as before the sale.We now come to what the Trial Examiner considers one of the most importantfactors herein, insofar as Molded Shapes is concerned.At this point it might bewell to again briefly sum up its "history" from the time U.S. Plywood sold its patentsfor "Molded Shapes" to Wagemaker. As indicated above Wagemaker operated thedivision from 1949 to February 1960 in Grand Rapids, Michigan. In February 1960,Wagemaker sold hisfinancial interestsin the Wagemaker Company (but not hispatents for the Molded Shapes operation) to Schott Enterprises, who sold it toAsh-Craft in June 1961. It is the history of the division or operationafter Ash-Craftacquiredit that has caused the Trial Examiner grave concern in his ultimate disposalof the issues herein.According to the record, Ash-Craft continued the Molded Shapes operation untilaround August 1, 1961, at which time it was shut down and offered for sale underthe following circumstances.According to the credible testimony of Andrew Kolarik, who. as indicated above,had been in charge of the operation of the Molded Shapes divisionat all timesmate-rial herein, he had been informed by Ash in June 1961, that he intended to move allof his "enterprises" to West Virginia and to close the department down In the TrialExaminer's opinion, Kolarik's testimony in this regard best tells the story.Conse-quently the following pertinent excerpt therefrom follows below:The WITNESS: No, I don't think so. It always stayed as a department untilitwas sold or until he informed us to cease operations.At this time in Januaryor in June Mr. Schott, I'm sorry, Mr. Ash informed me that as long as we were 370DECISIONS OF NATIONAL LABOR RELATIONS BOARDnot, or I was not interested in moving with their enterprises to West Virginia,then I shouldn't accept any more orders.We would honor the orders we haduntil we ran out and then it would cease to be even a department.Q. (By Mr. WILKS.)Well didn't Mr. Frank Stalling-A. Stalling?Q. Yes, who is he?A. He was a liquidator for Ash-Craft.Q.Well did he indicate to you in August of 1961 that at that time he wasplanning to dissolve the corporation U.S. Molded ShapesA. U.S. Molded Shapes Department and operations.Q. But not dissolve the corporation, just the operation?A. Yes.Q. And that was in August of 1961?A. Yes, and I was informed not to accept any orders then because this divi-sion, they were not interested in keeping it up, they were just interested in keep-ing it going after they got to West Virginia.At the time Ash informed Kolarik of his intention to close down the MoldedShapes department, he offered him a job with the Company at its new West Virginialocation.Kolarik rejected his offer for personal reasons, primarily because of hisinterest in the Molded Shapes operation and the plywood industry in general.Ashthen suggested that he try andlocate a buyer for the machinery which he hadal-ready advertised in several trade publications would be sold at public auction onOctober 10, 1961. Since here again Kolarik's testimony in this regard best tells thestory, the following excerpt therefrom is likewise inserted below:Q. Can you tell us anything more about the auction sale, when it wasconducted?A. Ash-Craft-in my discussion with Mr. Ash and Mr. Stalling of the Ash-Craft Company they told me that they were going to hold an auction sale of allthe machinery pertinent to the wood department and the Molded Shapes De-partment and Mr. Ash told me that as long as I had no desire to move to WestVirginia, it would be more than likely in my interest to take some of the equip-ment that was going to be on auction and was going to be, I knew, left overbecause it was only pertinent to the Molded operation, if we took thisequipment and found someone with money and gathered this up it would be tomy best interests to get into this business and I thought this was right becausehaving had a good twenty-five years of experience in this I wasn't desirous offinding another job, so therefore it was offered at auction and found Mr. Zaleand had him up there just two days before the auction began and they discussedsome of the machinery and some of the prices, however Mr. Stalling said thatnothing could be settled finally until the public auction had been held becauseof the fact that all this equipment that was advertised was advertised in thebrochures that the auctioneer circulated and it had to be offered at public auc-tion.However some of the equipment that we had talked about could beoffered as "friendly," that's known in auction terms or in other words there hadbeen a previous bid, but this however was not done on the autoclaves, the moldsand all the machinery that are now held by us, except for the new additions,were offered at public auction.Q. They were offered?A. Yes, sir.There were no bids accepted, so then the "friendly" bid was thenext one accepted by Mr. Zale and this is the way the machinery and so on wasbought.As indicated above Kolarik located a buyer, Frank Zale, who purchased Ash-Craft's interest in the Molded Shapes operation and its equipment, at public auctionin the city of Cadillac, Michigan, on October 10, 1961, and took over the business.The record is none too clear as to just when the division, i.e., Molded Shapes, got backinto production, but it does indicate it was sometime between October 11 and 16,1961.Kolarik continued on with Zale, and was not only the general manager of thebusiness, but was in fact the "business" insofar as the employees and the generalpublic were concerned.This is evidenced by the fact that from the time Zale pur-chased Ash-Craft's interests in Molded Shapes at public auction on October 10, 1961,until he sold it to Zick in early 1962, he visited the plant on only two occasions.ilAt this point the Trial Examiner desires to point out to all concerned that theemployees who worked in Molded Shapes were permanently laid off by Ash-Craft"From Andrew Kolarik's credible testimony. UNITED STATES MOLDED SHAPES371on or about August 1, 1961After Zale purchased it Kolarik called them back towork sometime after October 10, 1961.Consequentlyas far asthe Trial Examineris concerned they became new employees of Zale.He makes this observation at thistime because it goes to explain his appraisal of their overall attitude towards jobsecurity which will become evident to all concerned herein by the independent actionthey took in January 1962 when they filed their decertification petition with theBoard's Regional Office in Detroit, Michigan.The purpose of this observation willbe apparent below in that section of this report that deals with the events that tran-spired during January 1962 and the sale of Molded Shapes to Zick by Zale.Another factor that the Trial Examiner deems of considerable importance at thisstage of the report is the lease arrangement between Zale and Ash-Craft.Anexamination of the "Lease Agreement" between the parties shows that it is for a6-month period, with the following provision as regards renewals.This lease shall be renewable for additional three (3) month periods at theoption of the party of the first part [Ash-Craft].After the expiration of the1st six month period, the option to renew provision shall be cancellable uponeither party giving the other 30 days written notice of its intention to cancel.The importance of the lease agreement and its effect upon both Zale and Zick willbe apparent below.12What transpired at Molded Shapes after Zale took it over follows below.As indicated above Zale became the legal owner of U.S. Molded Shapes on orabout October 10, 1961, and shortly thereafter commenced operations under thatnameKolarik was retained as general manager and "partner" in the business.WhenZale started up production Kolarik hired 15 employees, a majority of whom wereformer employees of Ash-Craft, and who had been permanently laid off by it whenit discontinued its Molded Shapes division or department on or about August 1, 1962.At this time the Trial Examiner points out that after Zale purchased the Ash-Craftinterests inMolded Shapes, there were now twoseparate"entities" lodged in the oldB. F. Goodrich Rubber Company building at 201 Haynes Street, Cadillac, Michigan,namely Cadillac Marine and Boat Company and Frank Zale, d/b/a U.S. MoldedShapes.13Sometime in the latter part of October or early in November 1961, a representativeof the Union called Kolarik and requested that he recognizeitasthe majority rep-resentative ofMolded Shapes' employees as their bargaining representative for thepurposes of collective bargaining.Kolarik refused to do so.His testimony inthis regard follows below:TRIAL EXAMINER: And you say they asked for recognition?The WITNESS: Yes, Sir.TRIAL EXAMINER. And when was that?The WITNESS: About the latter part of November-October 1st to November.TRIAL EXAMINER: The Union asked you?The WITNESS: The Union representative, Mr. Jackson,calledme on thephone and set up our first meeting.TRIAL EXAMINER: They-did they make or did they contend then that itwas a new unit, a new group of employees?The WITNESS: No, they contended it was still the same unit and the sameemployees and so on.TRIAL EXAMINER: In other words they asked you to continue recognizing themas the certified agent for the original unit which was at Cadillac Marine?The WITNESS: That's right.TRIAL EXAMINER: And you refused to do that, is that right?The WITNESS: That's right.Q. (By Mr. WILKS.) Did you refuse to do it because it was a new business?A. No, because of the long complicated history I didn't think itwas essential,number one,and number two, as I'd hired these employees I had been askedwhether they had to be a part or become part of the Union and I said, tomyknowledge, no.[Emphasis supplied.]Q. And so you refused recognition?A. Yes, sir, I did.12ThoughZick's lease agreementwith Ash-Craft was In some respects different as toits "term," nevertheless it was still for a short period of time and caused him graveconcernSee anon for further discussion in this regard13 See theGeneral Counsel'sExhibit No. 8.708-006-64-vol. 141-25 372DECISIONS OF NATIONAL LABOR RELATIONS BOARDTRIAL ExAMINER: And you considered this an entirely new and separatebusiness?The WITNESS: Yes, sir, I did.The upshot of Kolarik's refusal to recognize the Union as the bargaining agent ofZale's employees was the filing of a charge by the Union on December 12, 1961,Case No. 7-CA-3484, of which more anon.14As the Trial Examiner sees it all of the foregoing constitutes "background" foran understanding of the issues we are confronted with herein.His reasoning in thisregard will be apparent in the next section of this report which will be disposed ofbelow:A. The alleged independent violations of Section 8(a) (1) of the ActAs indicated above the source of theallegedviolations of Section 8(a) (1) and (5)of the Act, froma factual standpoint,actually commenced and in fact several ofthe incidents occurred when the "Molded Shapes" entitywas owned and operatedby Zale,of which more anon below.Let us first take a look at the situation theemployees involved herein were facedwith when Zale took over the business from Ash-Craft.The reason for the TrialExaminer's approach to the disposition of the issues herein in this manner is becausehe is convinced that "employees" themselves as human beings and citizens have rightsunder the Act the same as "entities" such as labor organizations and "employers."According to Kolarik's uncontradicted and undenied testimony, which is fullycredited by the Trial Examiner, the employees themselves asked him when hehired them for Zale, d/b/a U.S. Molded Shapes, ". . . whether they had to be apart or become a part of the Union and I said, to my knowledge, no." 15Whether ornot his interpretation of the law was correct is not an issue, but is set forth hereinsolely for the purpose of assaying the mental attitude of the employees involved inthis proceeding, not only at the time they went to work for Zale but while theywere employed by Zick, the Respondent herein.To the Trial Examiner at least,this is an important factor, and goes to explain why certain incidents, that arepertinent to the issues herein, occurred later on and led to the issuance of the com-plaint in this proceeding.Another important factor is this, that some employees in the period from June1960 to February 8, 1962, or approximately 18 months, had worked for fouremployers,Wagemaker-Schott Enterprises, Ash-Craft, Zale, d/b/a United StatesMolded Shapes, and finally Kenneth Zick, d/b/a U.S. Molded Shapes. In addition,they had beenpermanentlylaid off by Ash-Craft for at least 2 months, and by Zalefor at least 2 or 3 weeks,16 before Zick took over the business.A third factor is that the employees of Molded Shapesnever as individualshad avoice in the selection of the Union as their bargaining agent.17That is clearlyevidenced by the fact that they were included in the unit with the employees ofCadillac Marine and Boat Company, by the agreement between Wagemaker-SchottEnterprises and the Union on December 28, 1960, without their knowledge orconsent.18In the Trial Examiner's opinion, no trier of the facts can conscientiously ignorethis background in disposing of the issues herein, particularly in view of the plainlanguage of the Act which repeatedly uses the phrase "employees."As pointed out above Kolarik, speaking for Zale, d/b/a U.S. Molded Shapes,refused to recognize the Union as the collective-bargaining representative of itsemployees sometime in the latter part of October 1961.OnDecember 12, 1961,the Union filed a charge against the Respondent with the Regional Director of theSeventh Region alleging a refusal to bargain.Thereafter the Regional Office in-vestigated the charges.What transpired during the course of the investigation is,in the Trial Examiner's opinion, of the utmost importance for the following reasons.First let us look at the documentary evidence in the record.The Trial Examinerhas particular reference to General Counsel's Exhibit No. 2, which is a "SettlementAgreement" signed by "Andrew Kolarik, General Manager" for Frank Zale, d/b/aU.S. Molded Shapes, dated February 1, 1962, and approved by the Regional Director14 Seeinfrain re settlementagreementbetween FrankZale, d/b/a United States MoldedShapes and Lodge 980, of the International Association of Machinists, AFL-CIO, datedFebruary 1, 1962.General Counsel's Exhibit No. 2.18 See excerpt from Kolarik's testimonysupra.16 Seeinfra.17 Seeinfrain rediscussion as.28 Seesupra. UNITED STATES MOLDED SHAPES373of the Seventh Region,Thomas Roumell,on February 8, 1962.The importance ofthis "Agreement"and the dates thereon will be apparent below.The record clearly shows that sometime early in January 1962,Zale was in badstraits financially and had so advised Kolarik. Shortly thereafter Kolarik,who hada vital interest in the Molded Shapes operation,called on Hal Bell, secretary of theCadillac,Michigan, Chamber of Commerce, and told of Zale's predicament andthat the business was not only "defunct,"but that "it was a dead duck," and re-quested that he find someone to take it over.19 Bell agreed to do so, and as will beshown below was successful in locating a purchaser for the Zale interests.By sheer coincidence,shortly after Bell had talked to Kolarik about finding apurchaser for the Zale interests in Molded Shapes,he met a local real estate man,Darrell McCarthy, who knew of a prospective purchaser.The upshot of their con-versation and joint efforts thereafter was that Kenneth Zick was contacted and visitedthe plant on January 10, 1962.A resume of what transpired thereafter will be setforth below.As the Trial Examiner interprets the record Zick's inspection of the MoldedShapes operations on January 10, 1962, had a serious effect upon the employees,who by this time presumably were well aware that something was afoot,so to speak,as regards their "employer" which might seriously affect their source of livelihood,that is, their jobs.When this factor is considered in the light of their past ex-periences with the Molded Shapes operation as an"entity," then one is able tocomprehend their feelings as regards job security after Zick's inspection of the planton the above date.Moreover, to the Trial Examiner at least, it explainstheir con-certed activitiesthereafter which led to the charge and the complaint herein.Itwas inthis backgroundthat the charge in Case No. 7-CA-3484, Frank Zale,d/b/a U.S. Molded Shapes, was being investigated by an attorney field examinerfrom the Board's Regional Office in Detroit, Michigan.The importance of thisobservation will be found below in that section of this report dealing with thefirstdecertification petitionfiled by the employees of Molded Shapes.At long last we come to the role of the employees of Molded Shapes in the inci-dents that constitute the alleged unfair labor practices we are concerned with herein.To some perhaps, the incident that the Trial Examiner is about to discuss at this pointin the report may seem a bit out of place,but not to him for reasons that will beapparent below.Sometime in the latter part of January 1962, the employees of Molded Shapes werediscussing their predicament among themselves during the lunch period.As indi-cated above they were again faced with a change of"employers,"and naturally wereworried and concerned about their future.This is understandable when one con-siders it in the light of what they had gone through with since Molded Shapes "set-up"in Cadillac.One of the most important problems that concerned them was theirrelationswith the Union,which as indicated above was then"bargaining agent"under the terms of the December 28, 1960, agreement between Wagemaker-SchottEnterprises and the Charging Union herein, by virtue of the "Accretion" doctrine,and not by choice.What transpired during their luncheon meeting is best told inthe testimony of one of the employees who was present at the time their decisionto file a petition decertification was discussed.Consequently the following excerptfrom the testimony of Mrs. Dorothy Mullins, is set forth below:Q. (By Mr. MILTNER.) Now I show you, Dorothy, a document that ismarked Respondent'sExhibit 1 and I ask you if you have seen it before?A. Yes, I have.Q.What is it?A. It is a petition from the employees there for decertification.TRIAL EXAMINER: By there, what do you mean?Q. TheWITNESS: United States Molded Shapes.Q. (By Mr.MILTNER.)This is the petition,you meant,by employees ofUnited States Molded Shapes, employed by Mr. - no, for decertification?A. Yes, it is.Q. And thatmeans to get out of the Union.A. Yes.Q. How did thatcome into being?A.Well we talked among ourselves,we employees, and we didn't know howto go about it for decertification, so we asked Mr. Kolarik if he knew how togo about it and he said,no, he did not,but he would seek advice and tell us.He consulted someone, I don'tknow his name, who he consulted,and he sug-gested that if we wished decertification that we send this petition into the19Quotes from Bell's creditedtestimony. 374DECISIONS OF NATIONAL LABOR RELATIONS BOARDNational Labor Relations Board and so I asked Miss Harvey, that was our officegirl, if she would type that out for us during her lunchhour which she did andgave it to me and I circulated it at the lunch table where we all sit together,and I circulated it then and it was signed and when it came around to me, Isigned on the bottom,because the one I handed it to first, the girl sitting nextto me, she signed first and then it just went around the table and then to me.According to the Trial Examiner,Mrs. Mullins mailed the petition for decertifica-tion to the Board's office in Detroit,Michigan,on or about January 22, 1962.OnJanuary 25,1962,the Regional Director of the Board'sRegional Office in Detroit,Michigan,sent a letter to one of the employees who had signed the petition, SueKolarik, in which he in effect denied their request for an election for reasons thatare none too clear in the record2°However,according to the testimony of Mrs.Mullins and Marjorie Smith,employees who participated in the drafting of the peti-tion,the petition was returned to the employees because it was not properly drafted,of which more anon.21The record shows that Zale closed the plant down sometime during the latterpart of January 1962,and it did not resume production until sometime around themiddle of February 1962,under the ownership of Zick, of which more anon.Though the record is none too clear as to just when Zale shut down the operations,it does show that he and Kolarik were around the plant on or about February 1,1962, because it was on that date that Kolarik signed a settlement agreement forZale in Case No. 7-CA-3484.What transpired prior thereto and related incidentsthat occurred before Zale ordered him to sign the agreement will be discussed below.According to Kolarik,he was interviewed by an attorney field examiner for theBoard sometime in January 1962,as regards the charges against Frank Zale,d/b/a U.S.Molded Shapes.The Trial Examinerhas pointed out abovethat KolariktoldMrs. Mullins and other employees when they asked him how to go about filinga "decertification"petition,that though he was not familiar with Board procedurethat he would ask a Board agent,with whom he had an appointment,how to do so,and would relay the information to them,which the record shows he did shortlythereafter 22So from this and other testimony in the record the Trial Examineris convinced and finds that Kolarik was in fact the principal representative ofZalewho was interviewed by Board agents in their investigation of Case No. 7-CA-3484.As indicated above the principal issue in that case was a refusal to bargain with theUnion,Section 8(a)(5) and(1) of the Act, which was predicated upon Kolarik'srefusal to recognize the Union as the bargaining representative of Zales' employees,under the circumstances that have been set forth and discussed hereinabove.According to Kolarik,he met with Zale at the plant on or about February 1,1962.At that time, it must be remembered Zale was winding up his affairs pendingthe transfer of title of U.S.Molded Shapes and sale of the equipment and otherassets to Zick.Moreover,at this particular time the parties had run into somedifficulties as regards the sale, particularly as regards the patent rights, the lease,and moneys due Kolarik and Matthews,a foreman,from Zale for services renderedduring his ownership.According to Kolarik's testimony Zale was very anxious toperfect the sale, and did not want anything to interfere with it,particularly suchproblems that might arise from a proceeding before the Board.Itwas in the lightof this background that Zale ordered Kolarik to sign the settlement agreement referredto above, and the "Notice to All Employees,"which set forthinter alia,that Zale,d/b/a U.S.Molded Shapes,". . .will recognize and bargain"with the Union asthe exclusive bargaining representative of its employees in the appropriate unit.As the Trial Examiner sees it the foregoing"Settlement Agreement" constitutesthe basis of the General Counsel's contention that the Respondent herein was underan obligation to bargain collectively with the Charging Union herein.20The record shows that Sue Kolarik was the first employee to sign the petitionAccording to the credible testimony of Mrs. Dorothy Mullins,she passed the petitionaround the table for the employees to sign and Miss Kolarik,who was seated next to her,was the first to sign it.21The original petition and the letter returning it to the employees who signed it wereidentified and offered in evidence by the Respondent'sCounsel.They were admitted bythe Trial Examiner without objections from any of the parties hereinHowever they werenot placed in the exhibit file for reasons unknown to the Trial Examiner.He has re-quested counsel for the Respondent to furnish them or copies thereof so that they maybe placed in the formal exhibit file of the record herein.22 Seeinfrafor further discussion in this regard. UNITED STATES MOLDED SHAPES375On or about February 7, 1962, Zick moved into the plant and resumed the MoldedShapes operations, even though Zale was still the "legal" owner of the property.The employees who have formerly worked for Zale were gradually rehired and eventu-ally the plant got into production sometime around February 20, 1962.As indicatedabove the employees had been out of work for 2 or 3 weeks before they were rehiredby Zick.Itwas in the light of this background that the employees involved herein foundthemselves when Zick resumed full production sometime between February 8 and 20,1962.That they were concerned and worried is admitted by the General Counselin his brief where we find the following excerpt: 23The employees had returned to work from a brief lay-off.There had beenlabor difficulties with an absentee owner who sold out after a short tenure.There had been auction sales.Ash-Craft planned to move South. Employeesin this situation are necessarily more sensitive to the desires of another newout-of-town owner.They would try to do as much as they could to make himsatisfied with the area.With its employees in such a vulnerable position.Re-spondent's General Manager took the first steps.As the Trial Examiner sees it the General Counsel takes the position that Kolarikvery subtly suggested to the Molded Shapes employees sometime during the investi-gation of the charge in Case No. 7-CA-3484, that they could get out of the Unionby using the facilities of the Board.His contention is rejected in this regard for thesimple reason that the record does not contain a scintilla ofreliableandprobativeevidence to substantiate such a finding.The only evidence in the record upon whichsuch an inference could be drawn is that found in the testimony of Mrs. Mullins,24Marjorie Smith, and Kolarik whose account of the incident is set forth below in thefollowing excerpt from his testimony:Q. (By Mr. WILKS.) Didn't you offer any actual assistance to the originaldecertification petition?A. As a person, yes, but the way this came about Mr. Morad who took mydeposition-Mr. GOTTFRIED: That's an attorney for the Board.TRIAL EXAMINER: Just so you have him identified on the record.Mr. WILKS: He's a board agent.TRIAL EXAMINER: Spell it please.Mr. WILKS: M-o-r-a-d.The WITNESS: After taking my deposition I asked him a specific question,if-that the employees had come to me and indicated that they didn't want tobe a part of this Union, but they had not been consulted and there was a long his-tory and I said for the sake of the employees, what could they do and he said,there is only one thing they can do and that is petition the Board for decertifica-tion.However he said, you could only tell them their rights, but not orderthem, and consequently when the question came up and they all gathered to-gether and I told them what Mr. Morad had said and I told them at least halfa dozen times during the conversation that I was not suggesting that they goout for decertification, however if this is-this is what the advice was and conse-quently they followed through but without my knowledge or without my tellingthem additional.Q. (By Mr. WILKS.) Did you tell them how to go about doing it? Did youtell them to draw up a petition?A. Yes, because this is what I had been told.Q. Did you tell them where to send the petition?A. I don't think I told them where to send the petition. I believe they calledMr. "Timholten" and he told them where to send it.Q. Did you offer them the use of the office secretary for the typing of thepetition?A. Not during working hours.This was strictly-she was told at that timethat if she did this it was strictly on her own.As the Trial Examiner sees it here is what happened regarding the filing of theoriginal petition for decertification.The employees were worried for obvious rea-sons; in fact they were almost to the point of despair which is understandable whenone takes into consideration the area in which they lived and the scarcity of jobs for23Though not used herein by the Trial Examiner for the same purposes as the GeneralCounsel in his brief, it does nevertheless sum up the "mental atmosphere" at MoldedShapes when Zick took over the place.uSeesuprain this regard. 376DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhich they had been trained in the construction of Molded Shapes. It was whilethey were under this strain that they decided to find a way to get out of the Union.Whether their judgment was good or bad is not for the Trial Examiner to determine.This was their problem.As individuals and "citizens" they had a right to exercisetheir own judgment in this regard. It was in this background that Mrs. Mullinsand the other employees went to Kolarik and asked him what they could do to severtheir connections with the Union.He told them in substance that he was not familiarwith the law in this regard, but that he was to meet with a Board agent who was in-vestigating Case No. 7-CA-3484, the charge against Zale, and that he would askhim what they could do about it.25 Shortly thereafter he did meet with a Board agentand discussed the situation with him, and as pointed out above relayed the adviceand information that the Board agent gave him to the employees.The foregoingraises this question, is it an unfair labor practice for an employer, at the request of amajority of his employees, to talk to an agent for the Board about the rights of hisemployees under the Act, and the procedure that they should follow to secure anelection so that they could have a voice in the selection or rejection of a "certified"collective-bargaining agent; and (2) to relay this information to the employees whorequested it? In the Trial Examiner's opinion, it is not.For obvious reasons hedeems further comment in this regard frivolous and unnecessary.Though the TrialExaminer queried the General Counsel's representative at the hearing herein in thisregard, and was advised by him that he did not contend that Kolarik's role in theforegoing incident was violative of the Act,neverthelesswe find the foregoing inhis brief:The charge, 7-CA-3484, against Zale was filed on December 6, 1961.Dur-ing the course of the investigation Kolarik submitted an affidavit to a Boardagent and inquired at that time as to a decertification petition. (T. 122.) Kolarikthen proceeded to talk to the employees gathered in the plant and advised themas how to proceed in decertifying the Union.Kolarik protests that he toldthem at least "a half dozen times" that be was not suggesting decertification.(T. 122.)Although it is no violation merely to recite the law on request,it issubmitted that Kolarik planted the germ of the idea of a decertification petitionand by repeated protests of not suggesting decertification he dropped a heavyhint ofwhatthe employees should do.[Emphasis supplied.]Though the General Counsel does not contend that Kolarik's role in the aboveincident was violative of the Act, he does contend that he planteda "germ"in theminds of theemployeesthat led them to believe that they had certain rights under theAct, and the effrontery to attempt to exercise those rights after Zick took over fromZale.Consequently, when Zick finally took over the Molded Shapes operation hewas faced with a complement of employees who had been exposed to the above-described "germ." It must be borne in mind that the "germ" was planted in theminds of the employees involved herein duringZales'ownership of Molded Shapes.How Zick can be held responsible for Kolarik's pollution of the minds of the em-ployees while they were working for Zale is beyond the comprehension of the TrialExaminer, consequently he deems further comment in this regard unnecessary. Suf-fice it to say at this point, that if the "germ" sowed by Kolarik continues to spreadamongst "employees" across this land of ours and causes them to attempt to exercisethe rights spelled out for them in the Act, then perhaps it might be well to turn thematter over to the department best equipped to handle such a situation, Health,Education, and Welfare, commonly referred to as HEW, before the "germ" pollutesour entire economy.A further reason for the rejection of the General Counsel's contention that Kolarikplanted the "germ" involved herein, is that the uncontradicted, undenied, and credibletestimony in the record clearly shows that it was theemployees themselves who wentto Kolarik and broached the subject,and not as contended by the General Counsel,that it was the "other way 'round," so to speak.Who sowed the "germ" in the firstplace in the minds of the employees that persuaded them to go to Kolarik with theirtroubles is not shown in the record. It well may be that some unidentified personsecretly gave them a copy of the Act which they read and literally construed to meanthat they as "employees" had the right to have a voice in the selection or rejection ofan agent for the purposes of collective bargaining with their employer.Whether theyused good or bad iudgment in their interpretation of the Act is no concern of theTrial Examiner.The important question at issue hereinis their rights under theAct.25Seesuprain re excerpt from Kolarik's testimony in this regard. UNITED STATESMOLDED SHAPES377Insofar as the Trial Examiner is concerned all that Kolarik had to do with the"germ" was to go to a Board agent and ask him about the procedure the employeesshould follow in order to exercise their rightsas setforth in the Act.As indicated above, Zickphysically,so to speak, took over the Molded Shapesoperation on or about February 8, 1962.26 What happened thereafter insofar as theissues herein are concerned will follow chronologically below.27Before we get into the incidents that occurred after Zick took over physical controlof Molded Shapes, the Trial Examiner desires to point out that on February 8, 1962,the "Bill of Sale" between Ash-Craft and Kenneth A. Zick was executed. In theTrial Examiner's opinion, one of the most important provisions therein is foundin the assignment of theleaseto the space occuped by Molded Shapes in the oldB. F. Goodrich Rubber Company Building, at 201 Haynes Street, Cadillac, Michigan.The provision in question follows below:Ash-Craft Co. does further acknowledge that the consideration for this as-signment is the payment in cash made to it this day by certified check fromKenneth A. Zick in the sum of $24,500.00 and the agreement by Kenneth A. Zickthat whenever the autoclaves and other machinery covered by said chattel mort-gage are removed by him or hisassignsor agents from the leased premises, thathe will repair the building to any extent damaged by him orhis assigns oragents in the removal of said machinery, and particularly by rebuilding the walland floor to its former condition immediately after said machines are removed;andthat he has agreed to remove same prior to October 30,1962and to sur-render possession of said premises to Ash-Craft or its assigns as soon as prac-ticable and in any event by October 30, 1962.[Emphasis supplied.]As emphasized in the foregoing excerpt the lease expires October 30, 1962.At thehearing herein Kenneth A. Zick testified that he had attempted to get an extensionof the lease from "Ash-Craft" but had been refused, and that consequently he wouldbe forced to move the entire business to a new location before October 31, 1962.When Zick moves, then one of the arguments of the General Counsel as to the"accretion" of Molded Shapes to the Cadillac Marine and Boat Company unit willhave vanished.As the Trial Examinerseesit,here lies another issue, and goes toexplain the predicament the employees were faced with at the time they filed theirsecond petition for decertification on February 13, 1962, and what transpiredthereafter.As indicated above, the employees involved herein filed another petition for de-certification with the Board's Regional Office in Detroit, Michigan, on February 13,1962.We now come to what the Trial Examiner considers the most controversial issueherein.He has reference to the role of Zick, Kolarik, and Attorney Miltner in theconcerted action of practically 100 percent of the Respondent's employees to getrelief of some kind from the Board as regards the Union. Simply stated, all theywanted was the right to have a voice in the selection or rejection of an agent for thepurposes of collective bargaining.To understand their feelings in this regard, wemust remember that the employees of Molded Shapes never had had a voice in thechoice of a bargaining agent.Local 980, was foisted upon them by certain officialsof Wagemaker-Schott Enterprises under the "accretion" doctrine for the sole reasonthat Molded Shapes was set up in thesamebuilding with Cadillac Marine and BoatCompany sometime in June 1960. The action of the Wagemaker-Schott Enterprisesin signing the contract with Local 980, on December 28, 1960, which placed MoldedShapes employees in the unit with Cadillac Marine and Boat Company employees,was technically approved by the Board in the settlement agreement in the Zale case,i.e.,Case No. 7-CA-3484.Though the Trial Examiner has discussed much of the foregoing above, neverthe-less be feels compelled from time to time to reiterate certain matters involved herein,for the simple reason that the record herein is so confused that it is nigh on toimpossible to set forth the events we are concerned with in a chronological andintelligentmanner without some reiterations.What follows below, well illustrateswhat the Trial Examiner is faced with herein.What transpired either before the employees filed their second petition on Febru-ary 13, 1962, or after it was denied by the Regional Director for the Seventh Region-As the Trial Examiner sees it Zick acquired full title to Zale's interests in MoldedShapes on February 20, 1962. See paragraph 11 of the complaintDue to the fact that the record shows that several incidents occurred shortly afterFebruary 8, 1962, that are pertinent to the issues herein, the Trial Examiner feels com-pelled to set them forth herein in this manner. 378DECISIONSOF NATIONALLABOR RELATIONS BOARDon February26, 1962, is unquestionably the major issue herein. It is as regardsthis issue thatthe recordismost confusing.The General Counseland the Respond-ent's attorney in their briefs place the incidents that will be discussedbelow after thesecond petition was deniedby theRegional Director.On theotherhand, the TrialExaminer,at first blush,was under the impressionthat theyoccurred before thesecond petition was filed.His reasoning was based on his interpretation of Mrs.Mullins' testimony.Be that asitmay the Trial Examineracceptsthe datesof counselfor the parties, primarily becauseby the verynature ofthings theyare far morefamiliar with the dates that we are concernedwith than the TrialExaminer, whoseonly knowledge is from the confused and at times unintelligible record that is infront of him.Afterthe Regional Director denied their second petition for reasons set forthbelow, the employees made another attempt to get their problems before the Board.What theydid will be discussed below.In theTrialExaminer's opinion,the best evidenceof whattranspired at the timethe employees agreed among themselves to make another attempt to exercise theirrights under theAct, as theyunderstood it, is found in the testimony of the employeesthemselves.Though their testimony is not in current legalistic jargon, it is neverthe-less understandable to theTrialExaminer who heard it at the hearing herein andobservednot onlythe demeanor of the witnesses that testified before him, but otheremployees who were present in the hearing room.28As indicatedabove the original decertification petition that was filedwith theBoard's Regional Office in Detroit,Michigan,on or aboutJanuary 22,1962, wasreturned to the employees on January25, 1962.Accompanyingitwas aletter fromthe Regional Director, which as theTrialExaminer interpretsthe record was to theeffect that it was not draftedcorrectly,and attached thereto was a regular Board(Form NLRB-502) petition for their convenience.Sue Kolarikwho received theletter under the circumstances described above, turnedit overtoMarjorie Smith, ofwhom more anon.As theTrial Examiner interprets the record the employees were considerably upset,throughout this entire period,not only because the Regional Directorhad returnedtheir original petitionbut byhis denial of their second petitionthat they filed onFebruary 13, 1962.Thatthey were in a quandary is best told in the language ofDorothyMullins, who testified that ". . . we weren't getting anywhere,our petitionwasn'tright evidently that we sent in,the LaborRelations Board didn't seem tothink it was filedproperlyor something,I don'trememberjust how it came about,so we askedMr. Zickand that was afterMr. Zick hadboughtthe Company...."As the TrialExaminer sees it they askedZick what theycould do to accomplishtheir desire to have a voice in their own affairs, such as the selection or rejectionof an agent for the purposes of collective bargaining.The gist oftheir conversationwith Zick is found in another excerpt from Mrs. Mullins'testimony:The WITNESS:Well this was some time after he bought it but I don't re-member the exact date and we just asked him what we could do and he saidthat if we wished, that we could consult you if we wanted to send a committeeof three down to talk toyou we couldconsultyou if we wantedto for our legalrights, but it was up to us, and then afterhe leftwe discussed it and we decidedto send a committeeof three down to talk to you after work whichI believethey did.And thenthey suggestedthat you come up and talkto the wholegroup during ourlunch-hour and I believe it was the nextday or thefollowingday, itwas just within a couple ofdays, that you camedown during our lunch-hour and we talked to you.Mullins' testimony as regardsthe aboveincidentwas fully corroborated by thecredible testimony of MarjorieSmith, of whom more anon. Sufficeit to say at thispoint that she was one of the three employeesselected bythe employees to serveon the committee that was to meetwith Charles H. Miltner, Esq., theRespondent'sattorney,as regardstheirproblems.Others on the committeewere, "FayThompson,which was a man,and Martha Bates." 29Shortly after the "Committee"was selectedby the employees they went downto AttorneyMiltner's office and discussed their problemswith him.Whattranspiredat the time and thereafter is againbest told inthe language of a committee member,Marjorie Smith:Q. Andthen you came and talked to me, did you?28Counsel for the Respondent identified them during the course of the hearing.9 Quotes from the credited testimony of Marjorie Smith. UNITED STATES MOLDED SHAPES379A.We came after work that night and talked to you and we felt that youcould explain it to the group better than we could so we asked if you wouldmeet us at our working place, at U.S. Molded Shapes during our lunch periodthe following day and I'm quite sure it was the following day that you camethere due to our request.Q.Was there anything in my conversation with you people that was anti-unionin any way?A. Definitely not. If there was I certainly can't recall it but I mean, I wouldsay definitely not.Q. Had there been any exercise by Mr. Kolarik or Mr. Zick of influence againstyour people taking part in this decertification, either for or against it, one wayor the other?Mr. WILKS: I object to that.TRIAL EXAMINER:Well-Mr. WILKS: It's pretty general.TRIAL EXAMINER: Technically you are correct, that is a conclusion that isto be drawn but I am going to overrule it because of the peculiar facts in thiscase. I have to look at the record as a whole.Would you answer the question now please, I've overruled the objection.The WITNESS: Gee, I can't state it one way or the other.Mr. MILTNER: It was a very poor question.The WITNESS: I'll try to answer it.Mr. Kolarik or Mr. Zick, no part ofmanagement at any time to my knowledge influenced any of us in going aheadwith any petitions or anything else as far as anti-union.That Marjorie Smith was an independent sort of a person who had a mind ofher own is found in the following excerpt from her testimony, which the TrialExaminer considers pertinent to the issues herein for reasons that will be apparentbelow:TRIAL EXAMINER' You did this on your own free will?The WITNESS: Yes, sir, could I just say something else please?TRIAL EXAMINER: Go ahead.The WITNESS: As far as these union representatives I would like to saythis.Iwas an official chairman and I'm not anti-union because I was officialchairman representing the women at Goodrich Rubber for ten or twelve yearsand I believe as far as the majority of people they are not anti-union.The WITNESS: I just thought I ought to say it and if you don't like it I'm sorry.TRIAL EXAMINER: All right.Do you have any more questions or not?Whosewitness is this?Mr. WILKS: It's Mr. Miltner's.The WITNESS: Let's not argue over me.Q. (By Mr. MILTNER.) Did you people at Molded Shapes at any time selectLodge 980 as your bargaining representative?A. Not to my knowledge.The primary purpose for the insertion of the above excerpt from Marjorie Smith'stestimony is to portray to all concerned herein the impression that the employees whotestified at the hearing herein made upon the Trial Examiner as regards their feelingsabout the issues herein, and in particular the independent manner in which theyasserted themselves, in language that belies the contention of the General Counselas set forth in the above excerpt in his brief as regards their succumbing to the "germ"planted in their minds by Kolarik.As far as the Trial Examiner is concerned, heisconvinced from his observation of the employees who testified at the hearingherein that they were neither cowered, "coached," nor under restraint of any kindat any time material herein.To him their mental attitude towards this whole affairwas nothing more than a concerted plea to the "Powers that be" to let us think forourselves, and exercise our rights under the Act without interference from any source.Zick and Kolarik who were called as witnesses for the General Counsel, underRule 43(b) of the Federal Rules of Procedure, in the main corroborated the testi-mony of Mrs. Dorothy Mullins, Marjorie Smith, and Cecil H. Moler, all employeesof the Respondent as regards all of the incidents referred to above.The gist of theirtestimony was to the effect that the employees came to them and asked for informa-ion as to how they should proceed in filing their petitions for decertification.As indicated above the second petition for decertification that was filed on or aboutFebruary 13, 1962, was dismissed by the Regional Director on or about February 26, 380DECISIONSOF NATIONAL LABOR RELATIONS BOARD1962, on the grounds that "no question of representation exists."What happenedthereafter will be discussed below.30In the interim Zick received copies of the settlement agreement in case No.7-CA-3484, Frank Zale, d/b/a U.S. Molded Shapes, which as indicated above hadbeen signed by Kolarik at the direction of Zale on February 1, 1962.Attachedthereto was a notice to employees which Zick posted in accordance with the instruc-tions in the notice.Though the General Counsel makes quite an issue of this incidentinsofar as it concerns knowledge of Zick as to the unfair labor practice charges againstZale, particularly as regards Kolarik's role in the settlement agreement, the TrialExaminer is convinced that Zick was not familiar with Board procedure and didnot realize the significance of the notice to employees.He is also convinced thatZick honestly believed that he was not liable for Zale'salleged misconduct,31even inthe face of the plain language of the settlement agreement and the notice to employees,primarily because he was not familiar with either the Act or its interpretation thereofby the Board and the courts as ably summed up by the General Counsel in his briefto the Trial Examiner.As the Trial Examiner sees it, the upshot of the meetings between the employeesand Attorney Miltner was the signing of a "Petition for Review" of the action ofthe Regional Director in denying the above-mentioned "Petitions for Decertification"(Case No. 7-RD-447).32 The "Petition for Review" was signed on March 2, 1962,by 18 of the Respondent's employees, which in the Trial Examiner's opinion wasnot only a majority of those employed in the so-called "accretion unit," but 100percent thereof.Since thepetitionsums up the attitude of the employees involvedherein, the Trial Examiner feels compelled to insert the following excerpt therefrombelow.Primarily because he finds that the statements therein are, for the most part,substantiated by the testimony, oral and documentary, that was adduced at the hearingherein.Moreover it is in effect a summation of the difficulties the employees hereinhave been faced with at all times material herein.The undersigned are all now employed by Kenneth A. Zick, doing businessas U.S. Molded Shapes, Inc., at 201 Haynes Street, Cadillac, Michigan. 14 ofthe undersigned were formerly employed by Frank J. Zale, doing business asU.S.Molded Shapes, at 201 Haynes Street, Cadillac, Michigan; and 12 of theundersigned were formerly employed by U.S. Molded Shapes, Inc., in 1960,then a subsidiary of Ash-Craft Company.None of the undersigned ever voted upon, or knowingly had any opportunityto vote upon the designation of Lodge 980 of the International Association ofMachinists,AFL-CIO, to be the representative of the undersigned for thepurpose of collective bargaining with any of the above named employers.Only 12 of the undersigned were in the employ of the Ash-Craft Companyor of U.S. Molded Shapes, Inc., on or about December 28, 1960, when, it hasbeen alleged, a majority of the employees of U.S. Molded Shapes, Inc., allegedlydesignated and selected said Lodge 980 to be their representative.That the undersigned all feel that it is unfair to them, as well as to theirnew employer, Kenneth A. Zick, to be obligated by negotiations or arrangementsallegedly enteredintoby others.That 6 of the undersigned temporarily joined the Union Lodge 980 of theInternational Association of Machinists, AFL-CIO, because they were told byunion representatives during the regime of U.S. Molded Shapes, Inc., that theyhad to do so in order to obtain employment in said plant.That 3 of the undersigned who were employees of the original U.S. MoldedShapes, Inc, found their wages were reduced immediately after the allegeddesignation of said Lodge 980 of the International Association of Machinists,AFL-CIO as their representative, without any approval by them, and apparentlywith the connivance, or at least knowledge and consent, of representatives ofsaid Lodge 980 of the International Association of Machinists, AFL-CIO.The undersigned all concur and request review by the National Labor Rela-tionsBoard of the dismissal by Jerome H. Brooks, Acting Regional Directorof the Seventh Region of National Labor Relations Board, by his letter datedFebruary 26, 1962, addressed to Marjorie Smith, R#3 Cadillac, Michigan, withrespect to the petition for decertification previously filed by some of the under-90 Seeinfrain re appeal to the Board in Case No 7-RD-447, General Counsel's ExhibitNo 17.n The Trial Examiner is convinced that if all the facts had been before the RegionalDirector in the Zale case he would never have issued a complaint therein, for reasonswhich will be discussed below82 See General Counsel's Exhibit No.17, infi a. UNITED STATES MOLDED SHAPES381signed; andallof theundersignedprefer that the National Labor RelationsBoard enter an order that the Lodge980 ofthe National Association of Ma-chinists AFL-CIO shall have no power of representation over the undersigneduntil and unlessthey freely electto designate saidLodge 980 as their repre-sentativein a free election,duly called and noted among them, at which timethey may vote by secret ballot.The undersigned further note for theinformationof the National LaborRelations Board, that this statement of their position has been drafted byAttorney, Charles H. Miltner, by the direction of the undersigned and duringthe absence of employer Kenneth A. Zick, although with his knowledge and con-sent, as a means of fairly presenting the factsrelatingto this matter before theNational Labor Relations Board review.Dated at Cadillac, Michigan, this 2nd day of March, A.D., 1962.Though the TrialExaminerwas advised by the General Counsel in his briefthat the Board denied the above petitionsometimeafter the hearing hereinclosed,nevertheless he strongly feels that the language in the above excerpt from the "Peti-tion" should be considered in the light of the record herein, for the reason that heis convinced that the Board did not have all of the facts involved herein before it atthe time it considered and denied the petition in Case No. 7-RD-447.At this point the TrialExaminercomes to a facet of the case that is not only con-fusing but baffling.He has reference to the allegation in the original charge filedby Local 980, and its embodiment in the complaint as regards the Respondent's refusalto bargain with the Union. The charges statesinter alia:Since on or about March 8, 1962, andat all times since,itby its officers,agents andrepresentatives, has refused and does now refuse to bargain in goodfaith with the authorizedagents ofLodge 980. .. .The complaintalleges:28.On or about March 13, 1962,and continuingto date, the Union requestedand continuesto request the Respondent to bargain collectively with it. .29.On or about March 13, 1962, andcontinuingto date, Respondent didrefuse andcontinuesto refuse to recognize and/or bargain collectively with theUnion. .. .The Trial Examiner has read and reread the record herein, both oral and docu-mentary, and has been unable to find evena scintillaof evidence to substantiatethe foregoing allegations in the complaint which are the predicate for the GeneralCounsel's contention that the Respondent, Kenneth A. Zick. d/b/a U.S. MoldedShapes, by the alleged conduct violated Section 8(a) (5) and (1) of the Act.Whileit is true that the Respondent admitted the foregoing allegations in its answer anditsbrief nevertheless it raises a question that the Trial Examinercannot ignore.The major difficulty is that though there was testimony as regards Kolarik's refusalto bargain with the Union while he was with Zale, thereisnot aniota thereof asregards requests or evenconsultationswith union officials after Zick took overthe business.The record is in the same state as regards Zick.Nor can it be said thatthe issue was "fully litigated" at the hearing herein. It was not.As the TrialExaminer interprets the record it is barren of any testimony that either Zick orKolarik even talked to a union representative at any time material herein.Nor isthere any documentary evidence to substantiate this issue. So there we are.Whileit is no doubt true that the record clearly indicates that the Respondent by eitherZick or Kolarik would have refused to recognize the Union as the bargaining agent forits employees, nevertheless such a state of the record requires more cogent thoughtthan a mere lifting of the eyebrows, so to speak, for its ultimate disposal.Nordoes the Trial Examiner feel that the application of the ancient equitable maximumthat "Equity will not require the doing of a vain and useless thing" is the answerto the question.The only answer, as the undersigned sees it, will be found below.There yet remains another facet to the case at hand that has likewise plagued theTrial Examiner no end.He has reference to the fact that the General Counsel didnot call a single employee of the Respondent as a witness to testify in supportof his "case-in-chief."The only witnesses he called were Zick and Kolarik, underRule 43(b), and a witness by the name of James B. Schurman, who not only hadbeen retired for a year before the hearing herein, but never had even worked forthe Respondent herein.Even the General Counsel conceded at the hearing hereinthat he knew little if anything about theissues herein.As the Trial Examiner sees itthe only probative testimony offered by Schurman was in support of the "accretion"theory of the General Counsel as justification for including the employees of MoldedShapes in the unit with those of Cadillac Marine and Boat Company back in 1960. 382DECISIONSOF NATIONALLABOR RELATIONS BOARDCONCLUSIONAt long last we come to the disposal of the issues herein as to Molded Shapes.To put it mildly the preparation of this report has been quite a task.As indicatedtime and time again hereinabove the record has been most difficult to analyze.Forinstance the chain of title from U.S. Plywood over the years to Zick has been hard tofathom.When this factor is considered in the light of the inclusion "of the MoldedShapes" employees with those of Cadillac Marine and Boat Company, in the appro-priate unit, under the "accretion" doctrine, then we have a situation that wouldbaffle even the legendary Philadelphia lawyer of yesteryear.Even so, the issuesmust be disposed of. That the Trial Examiner shall do, and let the chips fall wherethey may.As theTrial Examiner sees it,here are the issues that we are primarily concernedwith herein: (1) was Kenneth A. Zick, d/b/a U.S. Molded Shapes under a dutyto recognize the Charging Union herein as the collective-bargaining representativefor its employees in the unit found appropriate by the Board in the Cadillac Marineand Boat Company, Case No. 7-RC-2730, sometime prior toApril 27, 1955,onwhich date the Charging Union herein was certified by the Board,on the theory thata "Settlement Agreement"in Case No. 7-CA-3484 signed byitspredecessor in title,Frank Zale, d/b/a U.S. Molded Shapes on or about February 1, 1962,is bindingupon said Zick,because,33 "(a) certification and recognition runs with the `employingindustry,' and (b) a settlement agreement is akin to a certification in that it raisesa presumption of majority status which must be honored for a reasonable time";and (2)did the Respondent engage in conduct violative of theAct bydiscussingwith its employees the procedure to follow in processing a petition for decertificationwith the Board, and by permitting its attorney to talk to its employees during theirlunch period in this regard, and the preparation and drafting of a petition for a reviewof the dismissal of the decertification petitions by the Board?To begin with the Trial Examiner feels compelled to say at this point that theposition of the General Counsel istechnically correct,when the issues herein areconsidered in the light of rigid adherence to thestare decisisdoctrine and total dis-regard of the rights of "employees"as human beings and as they are referred to inthe Act itself.In the Trial Examiner's opinion,the answer to the questions we are faced withherein is found in an excerpt from a recent decision of the United States Court ofAppeals, for the Eighth Circuit, Case no. 16,712, N.L.R.B. v. Mack R. Clegg andMary M. Clegg, d/b/a Clegg Machine Works,June 20, 1962 (304 F. 2d 168). Inthat case, though the factual situation was somewhat different than we are facedwith herein, nevertheless the reasoning of the court in the excerpt below is not onlyapplicable, but clearly shows that the courts in this day and age are not mummifiedbystare decisisand that equitable principles still prevail and are applicable to thesolution of our problems even in this day and age:We presume to observe that the difficulty in this case apparently rests on thesmall and familial character of the enterprise.We appreciate that it is in pre-cisely such a circumstance that domination and interference can take root andflourish.We know, too, that a court cannot require the Board to relieve asmall employer of a duty that may be exacted from a large one.Brooks V.NLRB, supra, p.104 of 348 U.S.But we conclude that the Board has attemptedto reach too far in the case of this small concern.We feel that the only reasonable solutionisto afford the employees theopportunity of a supervised election.The passage of time makes this particu-larly feasible34Meanwhile the rights gained by the employees under the newcontract are not to be prejudiced.InternationalUnion of United Brewery,etc. v.NLRB,D.C. Cir., 1961, 298 F. 2d 297, 300, footnote 8. [Emphasissupplied.]Here, we have a situation where the employees, for reasons which have been setforth and discussed above,on their own initiative,tried unsuccessfully to utilize thefacilities of the Board to have a voice in the selection or rejection of the ChargingUnion as their bargaining representative. In the final analysis all that they askedfor was a voice in their own affairs, by means of a Board supervised election, whichwas denied them for reasons set forth at some length above.As the Trial ExaminersaQuotes from the General Counsel's brief14That "Passage of time" is important herein is evidenced by the fact that lick's leaseexpires October 31, 1962,and he will be forced to find a new location to house MoldedShapes. UNITED STATES MOLDED SHAPES383sees it, the reasoning of the United States Court of Appeals for the Seventh CircuitinPerry Coal Company and Peabody Coal Company, et a!. v. N.L.R.B.,291 F. 2d126 (C.A. 7), is most applicable to the facts herein. In that case the court said,inter alia,in a most cogent paragraph:To insist that Peabody now bargain with Progressive would be like jousting atwindmills.Any realistic appraisal of the situation in this case indicates thatsuch a course would be entirely futile, and would, in all likelihood, have noresult other than to arouse bitterness and antagonisms.So is it here. Since when did the stated purpose of the Act become obsolete, andthe goal of industrial peace but a mere play upon words? It is hoped that we havenot moved into "the land of let's pretend," as a solution for our problems, bothgreat and small.When the reasoning of the courts referred to above is considered in the light of arecent Decision and Order of the Board,Rocky Mountain Phosphates, Inc.,CaseNo. 19-CA-2192, and the facts herein as set forth above, then the Trial Examineris convinced and finds that the Respondent herein was under no duty to recognizeand bargain with the Charging Union herem.35 In that case the Board held,interalia,in substance that employees, regardless of the 1-year certification rule, had theright to change their bargaining representative and that to deny them that right ".. .is topenalize employees for exercising rights under Section 7 and to blunt the thrustof the Act which is to foster collective bargaining and industrial peace."In the instantcase practically 100 percent of the employees informed the Respondent under thecircumstances set forth above that they, in effect, wanted no part of the Union astheir bargaining representative, and sought to demonstrate their feelings in this regardby a Board election. In such circumstances the Trial Examiner concludes and findsthat the Respondent herein was under no obligation to bargain with the ChargingUnion even if it had requested it to do so, which the record herein, other than thepleadings, clearly shows that it did not either orally or by written request.In view of all of the foregoing, the Trial Examiner is convinced and finds that theRespondent herein was under no obligation to bargain with the Union for the simplereason that it did not represent a majority of the employees in the appropriate unit, atany time material herein.Nor was it liable for Zale's "so-called" misconduct, eventhough he did, by Kolarik, sign the aforementioned settlement agreement, for thereason that there is no evidence in this record that there is or ever was at anytimematerial herein, any connection between the Zick and Zale "entities" secret or other-wise.The recordclearly showsthat the employees who are involved herein did notwant the Union to represent them either during Zale's ownership of Molded Shapesor at anytime after Zick took over the business. So regardless of the "accretion"doctrine,stare decisis,and the contention that a settlement agreement is akin tocertification, the respondent herein was justified in refusing to bargain with the Unionfor the reason that an employer is only required by the Act to recognize and bargainwith an agent for the purposes of collective bargaining that has been selected by amajority of its employees.So is it here.To again foist the Charging Union uponthe employees involved herein without even permitting them to have a voice in thematter would indeed be at odds with the stated purposes of the Act. For this andrelated reasons set forth below the Trial Examiner will recommend the dismissal ofthe complaint herein.In view of all of the foregoing the Trial Examiner is convinced and finds that theRespondent, Kenneth A. Zick, d/b/a United States Molded Shapes, did not engagein conduct violative of Section 8(a) (5) of the Act.Now as to the alleged independent violations of Section 8(a)(1) of the Act.Asindicated and discussed at great length above, all that happened herein that mightconceivably be found independently violative of Section 8 (a) (1) of the Act waspredicated upon the acts of the employees themselves not the Respondent, or any ofits agents.Even though the Trial Examiner has discussed this issue at great lengthabove, from the "germ" that was planted in the minds of the employees to theirmeetings with the Respondent's atterney, nevertheless he feels that he should againsum up his findings and conclusions in this regard.After long and careful consideration the Trial Examiner concludes and finds thatthe employees hereinon their own initiativewent to Zick and Kolarik and asked themfor information and advice as regards their efforts to secure an election under Boardauspices so that they as individuals and employees might have a voice in the selectionor rejection of an agent for collective bargaining within the meaning of the Act.All that the Respondent did was acquiesce to their requests.The only incident that$ 138 NLRB292, issuedAugust 30, 1962. 384DECISIONS OF NATIONAL LABOR RELATIONS BOARDmight possibly be violative of Section 8 (a) (1) ofthe Actwas when Zick told themhe did not know the answers to their questions and suggestedthat they talk the matteroverwith AttorneyMiltner.Insofar as this incident is concerned the testimony ofboth Zickand Kolarik in this regard is clear and to the point,their story of whathappened is fully corroboratedby thetestimony of the employees themselves.Thereis nothing in this record to indicate that the Respondentsubtly andcleverly mesmer-ized and maneuvered the employees into filing the decertification petitions,as sug-gested bythe General Counsel in his brief.The TrialExaminer rejects the GeneralCounsel's "suggestive"argument in this regard for the same reasons he has rejectedhis theory thatKolarik was the "carrier"of the "germ"that contaminated the mindsof the employeesbackin thedays thatZale was the owner of Molded Shapes. Tothe TrialExaminer,the facts herein hazy asthey are, particularlyas regards the8(a) (5) issue,create only a suspicion that the Respondent engaged in conduct viola-tive ofSection 8(a) (1). Since suspicion is not evidencehe willrecommend that thisallegation be likewise dismissed.Afterdeep reflection and with due consideration of the position of all the partiesinvolved herein,the Trial Examiner feels compelled to make this comment.Woulditnot have served all involved herein,the better, if this entire proceeding had beenleft to the employees themselves for decisionby wayof an election,under Boardauspices?RECOMMENDED ORDEROn the basis of the foregoing findings of fact and conclusions of law,the TrialExaminer recommends that the complaint herein be dismissed in its entirety.Overnite Transportation CompanyandLodge 1.725, InternationalAssociation of Machinists,AFL-CIO.Case No. 11-CA-2010.March 13, 1963DECISION AND ORDEROn December 14, 1962, Trial Examiner Wellington A. Gillis issuedhis. Intermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the attached Inter-mediate Report.Thereafter, the Respondent and the Intervenors'filed exceptions to the Intermediate Report.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Leedom and Brown].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings arehereby affirmed.The Board has considered the Inter-mediate Report, the exceptions thereto, and the entire record in thecase, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner z'The Trial Examiner permitted 26 of the Respondent's employees,who had been ex-cluded from the unit involved in this proceeding, to intervene through counsel for thepurpose of stating their position.2we do not adopt footnote 6 of the Intermediate Report. The Board has held(see, forexample,Sav-On Drugs, Inc.,138 NLRB 1032)with court approval(see, for example,Temas Pipe Line Company v. N.L.R.B.,296 F. 2d 208, 212-216(C.A. 5)) that althoughunder Section 9(c) (5) extent of organization is not to be "controlling"inmaking an141 NLRB No. 33.